United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-268
Issued: July 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2013 appellant filed a timely appeal from an October 4, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his hearing loss
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a hearing loss in the
performance of duty.
FACTUAL HISTORY
On March 25, 2013 appellant, then a 60-year-old aircraft mechanic, filed an occupational
disease claim alleging that on March 6, 2013 he first became aware of his hearing loss and

1

5 U.S.C. § 8101 et seq.

realized that it was caused by hazardous noise at work.2 He submitted a description of his
aircraft mechanic position.
By letter dated April 10, 2013, OWCP requested that the employing establishment
address appellant’s workplace noise exposure. It advised him that the evidence submitted was
insufficient to establish his claim and requested that he submit factual and medical evidence.
In an April 19, 2013 letter, the employing establishment challenged appellant’s claim
based on an accompanying memorandum and audiometric history from Dr. Captain Erin E. Artz,
flight commander in the employing establishment’s audiology department. In a memorandum of
the same date, Dr. Artz reviewed appellant’s audiological records and noted that he began work
at the employing establishment in September 1993 as an aircraft mechanic. His first hearing test
on September 1, 1993 showed normal hearing in the left ear and a moderate-to-profound high
frequency hearing loss in the right ear. Appellant’s hearing baseline was reestablished in 2000
due to a negative significantly better hearing (STS) in the right ear. The baseline was then
reestablished in 2012 due to a significant change in both ears that year which was not likely
occupationally related. A most recent hearing examination in January 2013 showed mild hearing
loss in the left ear and mild-to-profound hearing loss in the right ear. Dr. Artz advised that the
decline of loss in both ears in 2012 was of a configuration and degree not likely due to exposure
to hazardous noise. He determined that appellant had two percent bilateral hearing impairment
under the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides). A chronological audiometric history listed his
audiograms obtained by the employing establishment from September 1, 1993 to
January 1, 2013.
In undated statements, appellant related that he had a high frequency hearing loss during
his Air Force career but regained his hearing in 1976. In 1984 or 1985, he experienced a round
window rupture in his right ear. The rupture was repaired with no appreciable hearing loss.
An occupational noise exposure chart showed that from 1993 to 2013 appellant was
exposed to noise while working at the employing establishment. Descriptions of appellant’s
student trainee aircraft systems maintenance worker and aircraft mechanic positions set forth the
duties and physical requirements of each position.
The medical records from the employing establishment’s health unit included reports of
its annual physical examinations and audiograms performed under a hearing conservation
program from September 1, 1993 to June 18, 2013. This evidence reflected that appellant had
asymmetrical sensorineural hearing loss, mild to profound high frequency sensorineural hearing
loss in the right ear, mild high frequency sensorineural hearing loss in the left ear and tinnitus.
The treatment notes dated February 24 to April 20, 1989 contain an illegible signature but
provided a history that in February 1989 appellant was involved in a scuba diving incident. He
sustained a hemorrhage into the tympanic membrane in the right ear for which he underwent
right exploratory tympanostomy with patching of right round window perilymph fistula on

2

Appellant retired from the employing establishment effective April 30, 2013.

2

March 7, 1989. Audiograms performed during appellant’s examinations revealed high frequency
sensorineural hearing loss.
By letter dated September 4, 2013, OWCP referred appellant, together with a statement
of accepted facts and the medical record, to Dr. R. Michael Loper, a Board-certified
otolaryngologist, for an otologic examination and audiological evaluation to determine whether
appellant had any employment-related noise-induced hearing loss.
In a September 19, 2013 medical report, Dr. Loper advised that audiometric data from
1989 and 1993 showed severe high frequency sensorineural loss, auris dextra (AD) and hearing
within normal limits, “[auris sinistra] AS.” The left ear showed mild-to-moderate gently sloping
hearing loss, which was no worse than presbycusis. The right ear showed mild-to-profound high
frequency loss, which was consistent with appellant’s prior history and change in hearing, AD,
was no worse than presbycusis. Dr. Loper advised that appellant’s workplace noise exposure
was sufficient as to intensity and duration to have caused the loss in question. He noted that
appellant’s prior scuba diving accident and resultant right ear surgery related to his hearing loss.
Appellant had no noisy hobbies or diabetes. On physical examination, Dr. Loper reported clear
ear canals and intact tympanic membranes. Drum mobility was normal. Dr. Loper diagnosed
sensorineural hearing loss. He advised that the condition was not caused by appellant’s workrelated noise exposure. Dr. Loper explained that he had a preexisting hearing loss in the right ear
and the change since then was no worse than presbycusis. He further explained that appellant’s
left ear hearing loss was also no worse than presbycusis. An audiometric test was conducted on
the same day as Dr. Loper’s examination. Testing at the frequency levels of 500, 1,000, 2,000
and 3,000 hertz revealed decibel losses of the right ear as 25, 25, 40 and 45, respectively.
Testing at the same frequency levels noted above revealed decibel losses of 20, 15, 20 and 30,
respectively, regarding the left ear. Dr. Loper recommended hearing conservation.
In an October 4, 2013 decision, OWCP accepted that appellant filed a timely claim and
was exposed to noise during his federal employment. It denied his claim on the grounds that the
medical evidence did not establish that his hearing loss was causally related to the accepted
work-related noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
3

5 U.S.C. § 8101 et seq.

4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6 Neither the fact that appellant’s
condition became apparent during a period of employment nor, his or her belief that the
condition was caused by his or her employment is sufficient to establish a causal relationship.7
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish his or her claim, OWCP also has a
responsibility in the development of the evidence.8
ANALYSIS
It is not disputed that appellant was exposed to work-related noise while working as an
aircraft mechanic at the employing establishment. In an October 4, 2013 decision, OWCP
denied appellant’s occupational disease claim finding that the medical evidence rested with
Dr. Loper, an OWCP referral physician, who found that appellant’s hearing loss was not causally
related to the established employment-related noise exposure. The Board finds that this case is
not in posture for decision.
In a September 19, 2013 form report, Dr. Loper diagnosed sensorineural hearing loss and
stated that appellant’s workplace noise exposure was sufficient as to intensity and duration to
have caused the hearing loss in question. He also noted, however, that the loss was not due to
noise exposure during appellant’s federal employment. Dr. Loper’s brief opinion regarding the
cause of appellant’s hearing loss is equivocal in nature and of limited probative value in
determining the issue of causal relationship.9 His report lacks adequate medical rationale to
support that appellant’s hearing loss was not caused or contributed to by his employment.
Dr. Loper stated that appellant’s left ear hearing loss was no worse than presbycusis; but he did
not provide a full explanation of how appellant’s hearing loss was no worse than presbycusis.10
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id. at 351-52.

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

8

See Claudia A. Dixon, 47 ECAB 168, 170 (1995).

9

D.F., Docket No. 09-1080 (issued December 7, 2009); Michael R. Shaffer, 55 ECAB 386 (2004).

10

D.F., id.

4

Dr. Loper also indicated that the preexisting right ear hearing loss which was related to a prior
scuba diving accident and resultant surgery was no worse than presbycusis. Again, he did not
clearly address causal relationship in eliminating the accepted noise exposure in appellant’s dates
as an aircraft mechanic.
Once OWCP undertakes development of the record it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.11 When OWCP
selects a physician for an opinion on causal relationship, it has an obligation to secure, if
necessary, clarification of the physician’s report and to have a proper evaluation made.12
Because it referred appellant to a second opinion physician, it has the responsibility to obtain a
report that will resolve the issue of whether his hearing loss was caused by his federal
employment.13 Dr. Loper’s opinion is equivocal and does not provide a sufficiently rationalized
opinion on the cause of appellant’s hearing loss.
The case will be remanded to OWCP for further development of the medical evidence.14
On remand, OWCP should ask Dr. Loper to clarify his opinion on whether appellant’s hearing
loss was caused or contributed to by the established work-related noise exposure.15 Following
this and any other further development deemed necessary, it shall issue a de novo decision on
appellant’s claim.16
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
developed sensorineural hearing loss in the performance of duty.

11

Phillip L. Barnes, 55 ECAB 426, 441 (2004); see also Virginia Richard (Lionel F. Richard), 53 ECAB 430,
433 (2002); Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1993).
12

Alva L. Brothers, Jr., 32 ECAB 812 (1981).

13

See Ramon K. Farrin, Jr., 39 ECAB 736 (1988).

14

S.E., Docket 08-2243 (issued July 20, 2009).

15

When a medical evaluation is made at its request, OWCP has the responsibility of obtaining a proper
evaluation. Leonard Gray, 25 ECAB 147, 151 (1974).
16

See P.K., Docket No. 08-2551 (issued June 2, 2009); see also Horace Langhorne, 29 ECAB 820, 822 (1978).

5

ORDER
IT IS HEREBY ORDERED THAT the October 4, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: July 2, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

